     Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 1 of 31 PageID #:1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

SAFETY SOCKET LLC, a Delaware               )
limited liability company,                  )
                                            )
                   Plaintiff,               )      Case No. 18 CV-
                                            )
      v.                                    )      Judge
                                            )
RELLI TECHNOLOGY, INC.,                     )
a Florida corporation,                      )
                                            )
                   Defendant.               )

           COMPLAINT FOR INJUNCTIVE AND MONETARY RELIEF

      Plaintiff, Safety Socket LLC, (herein “Safety Socket” or “Plaintiff”), as and

for its Complaint against Defendant, Relli Technology, Inc., (herein “Relli” or

“Defendant”), alleges as follows:

                            I. NATURE OF THE ACTION

      1.    This is an action for trademark infringement, unfair competition and

false designation of origin under the Trademark Act of 1946, as amended, 15

U.S.C. §§1051, et seq., and for trademark infringement, unfair competition and

deceptive trade practices under the laws of the State of Illinois, including the

Uniform Deceptive Trade Practices Act, 815 ILCS 510/1, et seq.

      2.    The case arises from Relli’s unauthorized, unlawful and potentially

injurious use in commerce of Safety Socket’s standard commercial-grade socket

screws (a/k/a “fasteners”) and associated trademarks.         Virtually all of the

fasteners that Relli sells are utilized either in heavy equipment, tanks and other

assets of the U.S. Armed Forces, or in commercial airplanes and other
           Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 2 of 31 PageID #:2



applications in the aerospace industry. Fasteners used in military or aerospace

applications must comply with published military or aerospace standards and

specifications for strength, durability and other critical attributes pertaining to

the particular fastener at issue.

              3.             On two occasions of which Safety Socket is aware, Relli purchased

standard commercial-grade socket-head fasteners manufactured by Safety

Socket and had them shipped to electroplating facilities for coating and other

processing. Relli then, in one instance, sold, and in the other instance, at a

minimum, intended to sell the coated and otherwise altered commercial-grade

Safety Socket fasteners in fulfillment of one or more of its customers’ orders for

military-grade fasteners. Relli’s purchase and sale of standard commercial-grade

fasteners to fill orders for military-grade fasteners is sometimes known in the

fastener industry as “up-certing.”1

              4.             A seller engaged in up-certing either masks non-compliance or

purports to have increased the compliance level of particular commercial-grade

fasteners, typically through some type of plating, coating or other processing,

supposedly bringing them into compliance with the military or aerospace

standards and specifications established for the particular fasteners ordered by

the customer.

              5.             Up-certing as practiced by Relli is unlawful and potentially injurious

to persons and property, because it involves: (a) material misrepresentations of

                                                            
1“Certing”is a shortening of “certifying,” so that “up-certing” signifies the false
upgrading of a fastener’s certification from commercial to military or aerospace-
grade.
                                                               2 
 
           Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 3 of 31 PageID #:3



the nature and quality of Safety Socket’s commercial-grade fasteners, overstating

their fitness for the greater performance demands and stressors typically

encountered in military and aerospace applications; (b) altering the appearance

and/or physical characteristics of Safety Socket’s fasteners and then, upon

information and belief, distributing them with Safety Socket’s trademark

markings and Safety Socket’s manufacturing certification, which also bears

Safety Socket’s trademarks; (c) misrepresenting these altered standard

commercial fasteners as goods sourced or originating from Safety Socket; (d) on

information and belief, using fraudulent, deceptive or misleading certifications

of compliance, which bear Safety Socket’s trademarks, in order to sell the altered

standard commercial fasteners as military or aerospace-compliant fasteners;

and (e) engaging in the foregoing activities without the knowledge, authorization

or supervision of Safety Socket, as the fasteners’ manufacturer and trademark

owner.2

                                                               II. PARTIES

              6.             Plaintiff, Safety Socket LLC, is a Delaware limited liability company,

duly authorized, registered and doing business in Illinois with its principal


                                                            
2 At least one federal judge has recognized up-certing as unlawful, ruling that an
aerospace parts distributor who up-certed Safety Socket’s commercial fasteners,
by coating them and selling them in fulfillment of an order for aerospace-grade
fasteners, constitutes trademark infringement, unfair competition and false
designation of origin under 15 U.S.C. §1125(a), as well as trademark
infringement, unfair competition and deceptive trade practices under the laws of
the State of Illinois, including the Uniform Deceptive Trade Practices Act, 815
ILCS 510/1, et seq. See Safety Socket LLC v. Accurate Aerospace, Inc., Case No.
1:15-cv-02437 (N.D. Ill., May 26, 2016), Order and Judgment of Injunctive Relief,
Hon. Virginia M. Kendall, U.S.D.J. (ECF Document #50).
                                                                  3 
 
     Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 4 of 31 PageID #:4



location at 49 Prairie Parkway, Gilberts, Illinois, 60136.           Safety Socket is

primarily engaged in the business of manufacturing commercial, aerospace and

military-grade fasteners for its federal government, military, aerospace and

commercial customers.        Safety Socket’s fasteners are currently in use in

propellers, nuclear reactors, military battle tanks, naval guns, heavy earth-

moving equipment, roller coasters and recreational vehicles, which are sold and

utilized throughout the world.

      7.     Defendant, Relli Technology, Inc., is a New York corporation, with

its principal place of business at 1200 S. Rogers Circle, Boca Raton, Florida,

33487. According to its website (www.relli.com),

             [Relli] is an American company and a major
             international    manufacturer     and     supplier   of
             military/defense and aerospace parts, components,
             equipment and total systems since 1975. . . . [Relli’s]
             products are used as components by OEMs and used
             as spare parts for maintenance, repairs, overhauls and
             refits by governments, defense contractors, and
             supplied to Army, Navy, Air Force, and Marine end-
             users in the United States and 28 countries worldwide.

                         III. JURISDICTION AND VENUE

      8.     This Court has personal jurisdiction over Defendant because, (i)

Defendant intentionally sought out, and contracted with and/or did business

with, at least two companies doing business in Illinois, as part of its conduct

that forms the basis for Plaintiff’s claims in this lawsuit, (ii) upon information

and belief, Defendant has engaged in continuous business activities in, and

directed to, the State of Illinois and within this judicial district and (iii) Defendant

has knowingly and intentionally committed tortious acts aimed at, and causing


                                           4 
 
     Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 5 of 31 PageID #:5



harm within, the State of Illinois and this judicial district, from which the causes

of action set forth herein arise.

       9.     This Court has jurisdiction over the subject matter of this action

pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1332(a)(1), 1338 and 1367,

because (i) Plaintiff’s claims are based on violations of, among other laws, the

Lanham Act, as amended, 15 U.S.C. §§ 1051-1127 and (ii) Plaintiff and all of its

individual members, on the one hand, and Defendant, on the other, are citizens

of different states, and the amount in controversy exceeds $75,000 exclusive of

interest and costs.

       10.    Venue is proper in this judicial district under 28 U.S.C. § 1391(b)

and (c) because Defendant transacts business in this district and because events

giving rise to the claims asserted herein have occurred within this judicial

district.    Additionally, the damage to Plaintiff and its intellectual property

described herein occurs in this judicial district.

                      IV. FACTS COMMON TO ALL COUNTS

    A. Plaintiff’s Business and Trademarks

       11.    Safety Socket is primarily engaged in the business of manufacturing

commercial and aerospace-grade fasteners for its federal government, military,

aerospace and commercial customers. Safety Socket’s fasteners are currently in

use in, among other things, propellers, nuclear reactors, military battle tanks,

naval guns, heavy earth-moving equipment, roller coasters and recreational

vehicles, which are sold and utilized throughout the world.

       12.    Since its founding in 1931 as Safety Socket Screw Corporation,


                                         5 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 6 of 31 PageID #:6



Safety Socket has developed and maintained a reputation for consistently

manufacturing fasteners of quality and performance that exceeds the applicable

requirements in high-strength, critical applications. Safety Socket’s technical

staff employs protocols that subject their fasteners to mechanical and

performance tests beyond their installation requirements in both commercial

and aerospace or military contexts.

      13.   Based on its reputation for reliability and quality, Safety Socket has

become an approved commercial supplier for, among others, Siemens Energy &

Automation, Polaris, Caterpillar, Harley Davidson, GE- Locomotive, GE- Medical

Systems, Disney World, Bendix, Toro, Komatsu, Cummins Engine, General

Motors, Ford Motor Co., Chrysler and Solar Turbines. In addition, Safety Socket

is an approved aerospace/military supplier for, among others, Hamilton

Sundstrand, Rolls Royce, Lockheed Martin, Hartzell Propeller, BAE Systems,

General Dynamics, MOOG, Woodward Governor, Bombardier, Newport News,

Defense Logistics Agency, Sikorsky, Rafael and United Technologies.

      14.   Safety Socket is included in the “Department of Defense Handbook

Listing of Fastener Manufacturer’s Identification Symbols,” also known as “MIL-

HDBK-57F.” This listing serves as verification to the military and aerospace

industry that Safety Socket is an approved manufacturer of, among other things,

military and aerospace-grade fasteners.

      15.   Pertinent here, Safety Socket owns and uses the following

trademarks: (a) banded-knurl screw cap (the “Banded Knurl Mark”), in exclusive

and continuous use since 1960, PTO Reapplication Ser. No. 86323543; (b)


                                        6 
 
     Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 7 of 31 PageID #:7



SAFETY SOCKET (name and word mark), in exclusive and continuous use since

1931; and (c) SAFETY SOCKET and Design, in exclusive and continuous use

since 2004, (collectively, the “Safety Socket Marks”). Safety Socket also owns a

stylized SAF mark, Registration No. 3953697 (the “SAF Mark”), which is included

in MIL-HDBK-57F and has been used exclusively and continuously by Safety

Socket since 2010 on its military and aerospace-grade fasteners.

    B. Defendant’s Business

      16. According to its website, Relli is licensed by the U.S. Department of

State, U.S. Department of Commerce and the Bureau of Alcohol, Tobacco,

Firearms and Explosives for exporting, importing and brokering military-

compliant parts.

      17.    In addition, according to its website,

             [Relli has] 30 + years in business supplying military
             parts. All employees have technical background and
             knowledge. [Relli has] 500 years of combined
             managerial, technical and engineering experience. Our
             management and technical staff's [sic] has a
             background with companies such as: Pratt & Whitney,
             United Defense, Allied Signal, Rolls Royce, IBM,
             Hamilton, Standard, Harris Corp., U.S. Government,
             U.S. Department of Defense, ABB (Asea Brown Boveri),
             BAE, Reliance Electric, Aerospace Coatings, General
             Electric, Point Blank, Body Armor, Grossman’s
             Distribution, U.S. Air Force, Lockheed Martin (formerly
             Martin Marietta).

    C. Defendant’s Unlawful Uses of Plaintiff’s Goods and Trademarks

      18.    Safety Socket has been selling military and aerospace-grade

fasteners to Relli for several years.

      19.    As a supplier of parts, often for critical applications in these two


                                         7 
 
     Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 8 of 31 PageID #:8



highly regulated sectors, Relli is aware of the specifications, standards and

regulations applicable to the military and aerospace-grade fasteners it sells.

      20.    As a seller of processed standard commercial-grade fasteners to fill

orders for military-grade fasteners, Relli, upon information and belief, is also

aware of the qualitative differences between commercial and military-grade

fasteners.

      1.     Relli Purchases 5,000 Safety Socket Standard Commercial
             Socket Head Cap Screws and Has Them Plated Without Safety
             Socket’s Knowledge or Authorization.

      21.    Safety Socket sells its standard commercial-grade fasteners through

its commercial distributor, Kanebridge Corporation (“Kanebridge”).

      22.    On or about January 8, 2010, Relli purchased 5,000 Safety Socket

3/8-16 x 1-3/4 commercial standard socket head cap screws (the “SSLLC 3/8

Commercial Fasteners”) and had them plated by Electronic Plating Company,

Inc., of Cicero, Illinois (“Electronic Plating”).   The SSLLC 3/8 Commercial

Fasteners were manufactured by Safety Socket solely for commercial (i.e., not

aerospace or military) applications.

      23.    Relli purchased all 5,000 SSLLC 3/8 Commercial Fasteners from

Kanebridge’s Elgin, Illinois location.

      24.    Relli also received Safety Socket’s certification (the “Safety Socket

Certification”) for its 5,000 “Lot Number I015E-0000” of Safety Socket 3/8-16 x

1 3/4 standard commercial socket head cap screws. This certification is for

standard commercial fasteners and does not cover military or aerospace parts.

      25.    The Safety Socket Certification includes two of the Safety Socket


                                         8 
 
     Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 9 of 31 PageID #:9



Marks: SAFETY SOCKET (name and word mark) and SAFETY SOCKET and

Design.

      26.    On or about January 8, 2010, Kanebridge, at Relli’s direction,

shipped all of the 5,000 SSLLC Commercial Fasteners to Electronic Plating for

plating and/or other processing.

      27.    Relli never advised or sought authorization from Safety Socket

concerning the plating or other processing of the SSLLC Commercial Fasteners

by Electronic Plating or by any other entity.

      28.    As established in e-mail communications in April of 2018, between

Relli and Safety Socket personnel, Relli sought to sell some or all of the now-

altered SSLLC 3/8 Commercial Fasteners (the “Altered SSLLC Commercial

Fasteners”) as military-grade fasteners ordered by one of Relli’s U.S. government

customers.

      2.     Relli Asks Safety Socket to Re-Certify the SSLLC Commercial
             Fasteners to Certify Their Compliance with the Military
             Specifications Applicable to the Fasteners Ordered by the U.S.
             Government.

      29.    By e-mail dated April 27, 2018, Relli contacted Safety Socket seeking

a modified manufacturer’s certification for a quantity of the Altered SSLLC 3/8

Commercial Fasteners.

      30.    Fasteners sold for military or aerospace applications are subject to

standards and specifications established by or at the direction of an authorized

body, such as the Aerospace Industries Association or the U.S. Department of

Defense, which approves and maintains the published drawings and written

specifications for each fastener.
                                        9 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 10 of 31 PageID #:10



        31.   Safety Socket’s manufacturer’s certification for the subject SSLLC

3/8 Commercial Fasteners qualifies them as standard commercial fasteners

only.

        32.   In seeking the modified certification, Relli requested that Safety

Socket    provide   an   upgraded   manufacturer’s    certification   “on   company

letterhead,” to the effect that the Altered SSLLC 3/8 Commercial Fasteners

comply with the military standards and specifications applicable to the fasteners

ordered by the “U.S. Government,” which Relli identified as “the ultimate

customer” for the fasteners.

        33.   Relli acknowledged that the fasteners it was going to sell were

required to conform to “specific quality requirement[s],” consisting of the

“applicable specifications SAE J429, ASTM A354, SAE J1199 or ASTM F568m.”

        34.   None of the foregoing specifications is required for standard

commercial fasteners. Furthermore, the only other instance where Safety Socket

has encountered such specifications is in connection with General Dynamics

Land Systems Division’s (“GDLS”) requirements for its military and aerospace

fasteners, as depicted on their ordering data.

        35.   On or about April 30, 2018, in response to Relli’s certification

upgrade request, a Safety Socket employee asked, “Are these plated parts and I

need to add that specification?” Relli responded, “Yes, they are plated.”

        36.   Safety Socket then asked for the plating specification, forcing Relli

to admit that, in fact, “[n]o plating from Safety Socket was done” and that the

SSLLC 3/8 Commercial Fasteners were “bought plain and we [Relli] had to plate


                                         10 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 11 of 31 PageID #:11



them.”

      37.      A manufacturer cannot properly certify a part that has been

processed by someone else, whose methods and materials are unknown to the

manufacturer and are beyond its control.

      38.      Under no circumstances could Relli’s admitted post-manufacture,

unauthorized plating and other processing of the SSLLC Commercial Fasteners

legitimately render them compliant with the standards and specifications

applicable to the fasteners Relli intended to sell to its U.S. government customer.

      39.      The SSLLC 3/8 Commercial Fasteners were not manufactured to

military specifications and could not be transformed into the required military-

compliant parts by subsequent plating or processing. This is due, in part, to the

need for specific, tightly controlled heat treatments and greater quality control

testing of fasteners for the required strength, hardness, ductility, toughness and

wear resistance for military compliance. These are processes which can only be

performed during the original fabrication of the fasteners.

      40. Relli’s unauthorized alteration of the SSLLC 3/8 Commercial

Fasteners nullified their pedigree and identity as Safety Socket fasteners, and

voided   the    representations   in   Safety   Socket’s   original   manufacturer’s

certification as to, among other things, the fasteners’ physical composition.

      41.      Safety Socket did not provide the upgraded certification requested

by Relli. Its employee explained to Relli that “SAE J429 and ASTM A354 would

have had to be referenced at time of order for proper heat treatment for grade 8,

BD, or 10.9.”


                                         11 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 12 of 31 PageID #:12



      3.     Relli Appears to Have Adopted Up-certing as an Ongoing
             Business Practice.

      42.    Safety Socket believes, but does not at present have actual

knowledge, that Relli ultimately delivered the Altered SSLLC 3/8 Commercial

Fasteners, as it admittedly intended, to GDLS.            Safety Socket’s belief is

supported by Relli’s conduct and admissions as set forth above, including, but

not limited to Relli’s spending money plating and processing Safety Socket’s

commercial fasteners. Without a resale to its customers (all of which require

military or aerospace-grade fasteners), Relli would be losing the cost of plating

as well as the cost of purchasing the commercial fasteners.

      43.    Relli’s intent to continue up-certing as an ongoing business practice

is evidenced by several admissions in its April 27, 2018 e-mails. For example,

Relli states that “Kanebridge Corporation [is] one of our key suppliers.” Relli also

admits that it stands ready to purchase more standard commercial fasteners

from Kanebridge if necessary to fill its U.S. government order:

             Kanebridge has newer inventory for the same part with
             attached certs. Same requirements apply. At the end
             of the day I don’t care if I can use my existing inventory
             or I buy new one from Kanebridge. I hope this doesn’t
             sound confusing but we have two options: either our
             inventory made in 2010 with previously send [sic]
             documents or new inventory to buy from Kanebridge
             with attached certs. At the end of the day both options
             are good for us.

      44. As the foregoing demonstrates, up-certing is the common feature of

Relli’s “options” for filling orders for military-grade fasteners. If Relli can find a

manufacturer willing to provide an upgraded certification, Relli will fill those

orders with commercial parts, previously processed by its own plater with no
                                         12 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 13 of 31 PageID #:13



manufacturer supervision.

      45.   As a supplier to the military and aerospace sectors, Relli’s ongoing

purchases of standard commercial-grade fasteners from Kanebridge can only be

explained by Relli’s adoption of up-certing as a regular business practice.

      4.    Relli Has Apparently Been Cultivating Up-certing as Its Business
            Model for Several Years.

      46.   Safety Socket is aware of another, earlier transaction in which Relli

admittedly sold Safety Socket standard commercial fasteners to GDLS, which

manufactures military vehicles such as tanks and lighter armored fighting

vehicles.

      47.   On or about September 8, 2010, Relli purchased 4,500 Safety

Socket standard commercial 5/8-11 x 1-3/4 socket head cap screw (the “SSLLC

5/8 Commercial Fasteners”) from Kanebridge (lot I010N-0000).

      48.   On or about August 18, 2011, Relli contacted Safety Socket seeking

to verify through an independent lab test that one or more of the SSLLC 5/8

Commercial Fasteners it sold to GDLS would not gauge properly, meaning that

the fastener’s threads did not fit as required with the mating threads.

      49.   During the discussion, Relli’s employee recalled that Relli had plated

the SSLLC 5/8 Commercial Fasteners and sold them to GDLS in fulfillment of

GDLS’ order for part number 12387270-167. The plating explained the gauging

problem, ending Relli’s inquiry.

      50.   The prefix “12387270” in the above-referenced part number ordered

by GDLS signifies the military specifications with which these fasteners must

comply. These requirements include compliance with the federal specification
                                        13 
 
         Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 14 of 31 PageID #:14



FF-S-86 and the fastener heads being permanently marked with the “source

accepting responsibility” for the parts.3

              51.            Although Safety Socket was unable to confirm the actual order and

sale to GDLS, Relli’s admitted and documented conduct, i.e., purchasing and

plating the SSLLC 5/8 Commercial Fasteners for sale as military-compliant

parts, is yet another example of Relli’s pattern of up-certing.

              52.            One of Relli’s requests for price quotes from manufacturers (No. 340-

3022-82896) for a military part further evidences Relli’s adoption of up-certing

as a regular business practice. The quote requested is for an MS16998-28,

which is a fastener that is subject to the federal procurement specification FF-

S-86E, as amended. FF-S-86E, as amended, requires in section 3.5.5:

                             Screws with nominal size .1900 and larger shall be
                             permanently marked to identify the source accepting
                             responsibility for the screws meeting the requirements
                             specified herein. The markings shall be a source
                             identifying symbol for a manufacturer in accordance
                             with in [sic] MIL-HDBK-57[.]

              53.            However, Relli’s request indicates that the company will accept an

unfinished, i.e., incomplete and non-conforming product and, based on Relli’s

known conduct, will then plate the part using its own plater.

              5.             Relli Misappropriates Safety Socket’s Trademarks, Goodwill and
                             Reputation for High Standards to Gain Competitive Advantages
                             Over Sellers of Legitimately Certified Military and Aerospace
                             Fasteners.

              54.            Military and aerospace-grade fasteners are significantly more


                                                            
3Export control laws preclude the inclusion of this specification in its entirety
herein.
                                                               14 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 15 of 31 PageID #:15



expensive than their commercial-grade counterparts. Depending on the quantity

involved, the cost could be, at a minimum, twice that of the commercial parts

and potentially exponentially greater.

      55.    This cost disparity results in part from the much smaller production

lots, higher costs of the raw materials, fabrication treatments for strengthening

and corrosion resistance, and more extensive testing which are necessary for

compliance with military and aerospace specifications.

      56.    The lower cost and ready availability of commercial fasteners afford

a military and aerospace supplier, such as Relli, competitive advantages over a

manufacturer and seller, such as Safety Socket, whose cost of goods sold are

significantly higher – and lead times longer -- due to their compliance with

military and aerospace specifications.

      57.    Additionally, Safety Socket has a reputation in the industry for

consistently manufacturing high quality fasteners that meet, and more often

exceed, the applicable industry standards and specifications.

      58.    Upon information and belief, Relli has included Safety Socket’s

trademarked manufacturer’s certification in one or more of its shipments of

altered Safety Socket commercial fasteners to fill orders for military-compliant

fasteners.

      59.    Relli unfairly and unlawfully benefits from the association of its

goods with Safety Socket, whose reputation and goodwill create an appearance

of legitimacy for what are actually altered or otherwise non-compliant fasteners.




                                         15 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 16 of 31 PageID #:16



      6.    Relli’s Up-certing is a Dangerous Practice with the Potential to
            Cause Serious Harm to Persons and Property.

      60.   Upon information and belief, Relli has repeatedly sold, and

continues to sell, up-certed standard commercial fasteners to its customers

including, without limitation, the U.S. Armed Forces and various suppliers of the

U.S. Department of Defense and other government agencies.

      61.   Standard commercial fasteners are not fabricated, processed or

tested to withstand the full range of conditions typically encountered by

fasteners used in military or aerospace applications.          Up-certed standard

commercial fasteners therefore have an increased likelihood of critical failure

and can therefore be the cause of personal injuries or deaths, as well as extensive

damage or total loss to costly military or aerospace assets.

      62.   By its actions as described herein, Relli is knowingly putting military

personnel and others at risk of serious harm or death, and creating a

substantially increased risk of costly property damage.

      7.    In the Event Relli’s Up-certing Causes Injury or Damage, Safety
            Socket Could be Wrongfully Implicated Therein.

      63.   The extent of the proliferation of the altered Safety Socket standard

commercial fasteners is, at this time, unknown. Unknown end users may be

confused as to whether these fasteners are safe for military or aerospace use.

      64.   Moreover, in the event that an accident does occur, proper

investigation may be hampered by confusion over the actual nature of the altered

Safety Socket standard commercial fasteners. Safety Socket may be wrongly

implicated as (a) a participant in Relli’s up-certing scheme, (b) the manufacturer


                                        16 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 17 of 31 PageID #:17



of the altered Safety Socket standard commercial fasteners or (c) a responsible

party who should be held accountable and liable for any such accident.

      65.    In addition to the potentially tragic consequences to third parties,

Relli’s up-certing may also cause undeserved damage to Safety Socket’s

reputation as a provider of safe, reliable, high quality fasteners for commercial

use and for the aerospace industry. Accordingly, it is a practice that warrants

effective deterrent and punitive measures.

                                   V. COUNTS

                         FIRST CAUSE OF ACTION
             (Trademark Infringement Under 15 U.S.C. §1125(a))

      66.    Plaintiff incorporates by reference the preceding paragraphs 1

through 65 as if fully set forth herein.

      67.    Plaintiff’s Safety Socket Marks are inherently distinctive, acquiring

distinction from other marks through Plaintiff’s long, continuous and exclusive

use of the Banded Knurl Mark since 1960, the SAFETY SOCKET word mark

since 1931, and the SAFETY SOCKET and Design mark since 2004.

      68.    Due to the foregoing and Plaintiff’s consistently positive publicity

and advertising to its consumer community under the Safety Socket Marks,

these marks have become uniquely associated with Plaintiff and identify Plaintiff

as the source of Plaintiff’s product.

      69.    Defendant’s use in commerce of the Safety Socket Marks without

the consent of Plaintiff has been, and will continue to be, likely to cause

confusion, mistake or deception among the public and/or Plaintiff’s direct or

indirect customers as to the affiliation, connection or association of Plaintiff with
                                           17 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 18 of 31 PageID #:18



Defendant.

      70.    Defendant’s use in commerce of the Safety Socket Marks without

the consent of Plaintiff falsely suggests that Defendant’s goods and services are

connected with, sponsored by, affiliated with and/or related to Plaintiff and its

products and services marketed under the Safety Socket Marks.

      71.    Defendant’s unauthorized use of Plaintiff’s Safety Socket Marks in

connection with Defendant’s goods and services constitutes trademark

infringement in violation of 15 U.S.C. §1125(a).

      72.    Defendants have acted with knowledge of Plaintiff’s Safety Socket

Marks and with (a) deliberate indifference to the injury to the public and to Safety

Socket that will be caused by its trademark infringement and (b) the intent to

unfairly benefit from the goodwill symbolized by the Safety Socket Marks.

      73.    As a direct and proximate result of Defendant’s actions, Plaintiff has

suffered, and is continuing to suffer, irreparable injury to its business reputation

and loss of goodwill and has incurred, and is continuing to incur, monetary

damages.

      74.    Plaintiff is entitled to an accounting for Defendant’s profits on

infringing goods and is entitled to recover from Defendant all damages sustained

by Plaintiff as well as profits realized by Defendant as a result of Defendant’s

wrongful acts.    Plaintiff is presently unable to ascertain the full extent of

monetary damages it has suffered and which it is entitled to collect from

Defendant by reason of Defendant’s acts of trademark infringement.

      75.    Defendant will continue, unless restrained, to use Plaintiff’s Safety


                                        18 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 19 of 31 PageID #:19



Socket Marks, which will cause irreparable harm to Plaintiff. Plaintiff has no

adequate remedy at law for Defendant’s conduct.          Plaintiff is entitled to an

injunction restraining Defendant, its officers, agents and employees, and all

persons acting in concert with Defendant, from engaging in further acts of

trademark infringement.

      76.    Plaintiff is entitled to corrective advertising, at Defendant’s expense,

in an amount and manner to be determined, for the purposes of (a) insuring

public safety and freedom from confusion and (b) mitigating the damages to

Plaintiff’s reputation caused by Defendant.

      77.    Due to the willful and exceptionally egregious nature of Defendant’s

wrongful acts, Plaintiff is entitled to an award of its attorneys’ fees and costs

associated with this lawsuit as well as treble damages pursuant to 15 U.S.C. §

1117(a).

                          SECOND CAUSE OF ACTION
                  (Unfair Competition and False Designation
                      of Origin Under 15 U.S.C. §1125(a))

      78.    Plaintiff incorporates by reference the preceding paragraphs 1

through 77 as if fully set forth herein.

      79.    Plaintiff’s Safety Socket Marks are inherently distinctive, acquiring

distinction from other marks through Plaintiff’s long, continuous and exclusive

use of the Banded Knurl Mark since 1960, the SAFETY SOCKET word mark

since 1931, and the SAFETY SOCKET and Design mark since 2004.

      80.    Due to the foregoing and Plaintiff’s consistently positive publicity

and advertising to its consumer community under the Safety Socket Marks,


                                           19 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 20 of 31 PageID #:20



these marks have become uniquely associated with Plaintiff and identify Plaintiff

as the source of Plaintiff’s product.

      81.    Defendant’s use in commerce of the Safety Socket Marks without

the consent of Plaintiff has been, and will continue to be, likely to cause

confusion, mistake or deception among the public and/or Plaintiff’s direct or

indirect customers as to the origin, sponsorship, or approval by Plaintiff of

Defendants’ goods, services or commercial activities.

      82.    Defendants’ unauthorized use of Plaintiff’s Safety Socket Marks in

connection with Defendant’s confusingly similar goods constitutes unfair

competition and a false designation of origin in violation of 15 U.S.C. § 1125(a).

      83.    Defendants have acted with knowledge of Plaintiff’s Safety Socket

Marks and with (a) deliberate indifference to the injury to the public and to Safety

Socket that will be caused by its trademark infringement and (b) the intent to

unfairly benefit from the goodwill symbolized by the Safety Socket Marks.

      84.    As a direct and proximate result of Defendant’s actions, Plaintiff has

suffered, and is continuing to suffer, irreparable injury to its business reputation

and loss of goodwill and has incurred, and is continuing to incur, monetary

damages.

      85.    Plaintiff is entitled to an accounting for Defendant’s profits on

infringing goods and to recover from Defendant all damages sustained by Plaintiff

as well as profits realized by Defendant as a result of Defendant’s wrongful acts.

Plaintiff is presently unable to ascertain the full extent of monetary damages it

has suffered and which it is entitled to collect from Defendant by reason of


                                        20 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 21 of 31 PageID #:21



Defendant’s acts of trademark infringement.

      86.    Defendant will continue, unless restrained, to use Plaintiff’s Safety

Socket Marks, which will cause irreparable harm to Plaintiff. Plaintiff has no

adequate remedy at law for Defendant’s conduct.          Plaintiff is entitled to an

injunction restraining Defendant, its officers, agents and employees, and all

persons acting in concert with Defendant, from engaging in further acts of

trademark infringement.

      87.    Plaintiff is entitled to corrective advertising, at Defendant’s expense,

in an amount and manner to be determined, for the purposes of (a) insuring

public safety and freedom from confusion and (b) mitigating the damages to

Plaintiff’s reputation caused by Defendant.

      88.    Due to the willful and exceptionally egregious nature of Defendant’s

wrongful acts, Plaintiff is entitled to an award of its attorneys’ fees and costs

associated with this lawsuit as well as treble damages pursuant to 15 U.S.C. §

1117(a).

                         THIRD CAUSE OF ACTION
                 (Trademark Infringement Under Illinois Law)

      89.    Plaintiff incorporates by reference the preceding paragraphs 1

through 88 as if fully set forth herein.

      90.    Plaintiff’s Safety Socket Marks are inherently distinctive, acquiring

distinction from other marks through Plaintiff’s long, continuous and exclusive

use of the Banded Knurl Mark since 1960, the SAFETY SOCKET word mark

since 1931, and the SAFETY SOCKET and Design mark since 2004.

      91.    Due to the foregoing and Plaintiff’s consistently positive publicity
                                           21 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 22 of 31 PageID #:22



and advertising to its consumer community under the Safety Socket Marks,

these marks have become uniquely associated with Plaintiff and identify Plaintiff

as the source of Plaintiff’s product. Plaintiff’s Safety Socket Marks are valid

trademarks under the common law of Illinois.

      92.   Defendant’s acts constitute trademark infringement under the

common law of Illinois.

      93.   Defendants have acted with knowledge of Plaintiff’s Safety Socket

Marks and with (a) deliberate indifference to the injury to the public and to Safety

Socket that will be caused by its trademark infringement and (b) the intent to

unfairly benefit from the goodwill symbolized by the Safety Socket Marks.

      94.   As a direct and proximate result of Defendant’s actions, Plaintiff has

suffered, and is continuing to suffer, irreparable injury to its business reputation

and loss of goodwill and has incurred, and is continuing to incur, monetary

damages.

      95.   Plaintiff is entitled to an accounting for Defendant’s profits on

infringing goods and to recover from Defendant all damages sustained by Plaintiff

as well as profits realized by Defendant as a result of Defendant’s wrongful acts.

Plaintiff is presently unable to ascertain the full extent of monetary damages it

has suffered and which it is entitled to collect from Defendant by reason of

Defendant’s acts of trademark infringement.

      96.   Defendant will continue, unless restrained, to use Plaintiff’s Safety

Socket Marks, which will cause irreparable harm to Plaintiff. Plaintiff has no

adequate remedy at law for Defendant’s conduct.         Plaintiff is entitled to an


                                        22 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 23 of 31 PageID #:23



injunction restraining Defendant, its officers, agents and employees, and all

persons acting in concert with Defendant, from engaging in further acts of

trademark infringement.

      97.    Plaintiff is entitled to corrective advertising, at Defendant’s expense,

in an amount and manner to be determined, for the purposes of (a) insuring

public safety and freedom from confusion and (b) mitigating the damages to

Plaintiff’s reputation caused by Defendant.

      98.    Due to the willful and exceptionally egregious nature of Defendant’s

wrongful acts, Plaintiff is entitled to and seeks hereby, among other damages, an

award of punitive damages.

                          FOURTH CAUSE OF ACTION
                    (Unfair Competition Under Illinois Law)

      99.    Plaintiff incorporates by reference the preceding paragraphs 1

through 97 as if fully set forth herein.

      100. Plaintiff’s Safety Socket Marks are inherently distinctive, acquiring

distinction from other marks through Plaintiff’s long, continuous and exclusive

use of the Banded Knurl Mark since 1960, the SAFETY SOCKET word mark

since 1931, and the SAFETY SOCKET and Design mark since 2004.

      101. Due to the foregoing and Plaintiff’s consistently positive publicity

and advertising to its consumer community under the Safety Socket Marks,

these marks have become uniquely associated with Plaintiff and identify Plaintiff

as the source of Plaintiff’s product. Plaintiff’s Safety Socket Marks are valid

trademarks under state and federal law.

      102. Defendant’s unauthorized and infringing use of the Safety Socket
                                           23 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 24 of 31 PageID #:24



Marks constitutes unfair competition with Plaintiff under the common law of

Illinois, in that such use enables Defendant, unfairly and through deceptive

means, to obtain the benefit of, and trade upon, the widespread recognition and

goodwill of Plaintiff in, among other places, its industry.

      103. Defendants have acted with knowledge of Plaintiff’s Safety Socket

Marks and with (a) deliberate indifference to the injury to the public and to Safety

Socket that will be caused by its trademark infringement and (b) the intent to

unfairly benefit from the goodwill symbolized by the Safety Socket Marks.

      104. As a direct and proximate result of Defendant’s actions, Plaintiff has

suffered, and is continuing to suffer, irreparable injury to its business reputation

and loss of goodwill and has incurred, and is continuing to incur, monetary

damages.

      105. Plaintiff is entitled to an accounting for Defendant’s profits on

infringing goods and to recover from Defendant all damages sustained by Plaintiff

as well as profits realized by Defendant as a result of Defendant’s wrongful acts.

Plaintiff is presently unable to ascertain the full extent of monetary damages it

has suffered and which it is entitled to collect from Defendant by reason of

Defendant’s acts of trademark infringement.

      106. Defendant will continue, unless restrained, to use Plaintiff’s Safety

Socket Marks, which will cause irreparable harm to Plaintiff. Plaintiff has no

adequate remedy at law for Defendant’s conduct.         Plaintiff is entitled to an

injunction restraining Defendant, its officers, agents and employees, and all

persons acting in concert with Defendant, from engaging in further acts of unfair


                                        24 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 25 of 31 PageID #:25



competition.

      107. Plaintiff is entitled to corrective advertising, at Defendant’s expense,

in an amount and manner to be determined, for the purposes of (a) insuring

public safety and freedom from confusion and (b) mitigating the damages to

Plaintiff’s reputation caused by Defendant.

      108. Due to the willful and exceptionally egregious nature of Defendant’s

wrongful acts, Plaintiff is entitled to and seeks hereby, among other damages, an

award of punitive damages.

                        FIFTH CAUSE OF ACTION
        (Deceptive Trade Practices Under 815 ILCS § 510/2, et seq.)

      109. Plaintiff incorporates by reference the preceding Paragraphs 1 – 108

of this Complaint as if fully set forth herein.

      110. Plaintiff’s Safety Socket Marks are inherently distinctive, acquiring

distinction from other marks through Plaintiff’s long, continuous and exclusive

use of the Banded Knurl Mark since 1960, the SAFETY SOCKET word mark

since 1931, and the SAFETY SOCKET and Design mark since 2004.

      111. Due to the foregoing and Plaintiff’s consistently positive publicity

and advertising to its consumer community under the Safety Socket Marks,

these marks have become uniquely associated with Plaintiff and identify Plaintiff

as the source of Plaintiff’s product. Plaintiff’s Safety Socket Marks are valid

trademarks under state and federal law.

      112. Defendants have engaged in unfair and deceptive acts and practices

which have created a likelihood of confusion or misunderstanding as to the

source, sponsorship or approval of the goods they are offering for sale.
                                         25 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 26 of 31 PageID #:26



      113. Defendant’s acts have also created a likelihood of confusion and

misunderstanding as to whether Defendant is affiliated, connected or associated

with Plaintiff and have created a likelihood of confusion and misunderstanding

as to Defendant’s goods being affiliated with, connected with and certified by

Plaintiff. Defendant’s acts are in violation of the Illinois Uniform Deceptive Trade

Practices Act.

      114. Defendants have acted with knowledge of Plaintiff’s Safety Socket

Marks and with (a) deliberate indifference to the injury to the public and to Safety

Socket that will be caused by its trademark infringement and (b) the intent to

unfairly benefit from the goodwill symbolized by the Safety Socket Marks.

      115. As a direct and proximate result of Defendant’s actions, Plaintiff has

suffered, and is continuing to suffer, irreparable injury to its business reputation

and loss of goodwill and has incurred, and is continuing to incur, monetary

damages.

      116. Plaintiff is entitled to an accounting for Defendant’s profits on

infringing goods and to recover from Defendant all damages sustained by Plaintiff

as well as profits realized by Defendant as a result of Defendant’s wrongful acts.

Plaintiff is presently unable to ascertain the full extent of monetary damages it

has suffered and which it is entitled to collect from Defendant by reason of

Defendant’s acts of trademark infringement.

      117. Defendant will continue, unless restrained, to use Plaintiff’s Safety

Socket Marks, which will cause irreparable harm to Plaintiff. Plaintiff has no

adequate remedy at law for Defendant’s conduct.         Plaintiff is entitled to an


                                        26 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 27 of 31 PageID #:27



injunction, pursuant to 815 ILCS § 510/3, restraining Defendant, its officers,

agents and employees, and all persons acting in concert with Defendant, from

engaging in further acts of unfair competition.

      118. Plaintiff is entitled to corrective advertising, at Defendant’s expense,

in an amount and manner to be determined, for the purposes of (a) insuring

public safety and freedom from confusion and (b) mitigating the damages to

Plaintiff’s reputation caused by Defendant.

      119. Defendants have intentionally and willfully engaged in the deceptive

trade practices described above. Accordingly, pursuant to 815 ILCS § 510/3

Plaintiff is entitled, and seeks hereby, to recover its costs and attorneys’ fees

incurred in connection with this lawsuit.

                                VI. JURY DEMAND

      120.    Plaintiff requests a jury trial on all causes of action herein so triable.

                            VII. PRAYER FOR RELIEF

      WHEREFORE, for the foregoing reasons, Plaintiff respectfully prays for

relief as follows:

      1.     Entry of an order and judgment requiring that Defendant and its

officers, agents, servants, employees, owners and representatives, and all other

persons, firms or corporations in active concert or participation with them, be

permanently enjoined and restrained from (a) using the Safety Socket Marks, or

any colorable imitation of those marks, in connection with any goods

manufactured by Safety Socket that have been plated, treated or in any way

altered through any process not requested or ordered, expressly and in writing,


                                          27 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 28 of 31 PageID #:28



by Safety Socket; (b) using the Safety Socket Marks, or any colorable imitation

of those marks, in connection with any goods manufactured by Safety Socket

that have not been properly, genuinely and lawfully certified by all necessary

persons or entities, including but not limited to, Safety Socket, as meeting all

specifications and criteria of any kind required under any applicable federal,

state, agency, industry or departmental law, regulation, code or guideline,

governing, relating or referring to such goods and the implementation thereof;

(c) using the Safety Socket Marks, or any colorable imitation of those marks, in

connection with any goods not manufactured by Safety Socket; (d) whether or

not in connection with the Safety Socket Marks, acquiring, distributing, selling

or dealing in any way with goods manufactured by Safety Socket that have been

plated, treated or in any way altered through any process not requested or

ordered, expressly and in writing, by Safety Socket; (e) whether or not in

connection with the Safety Socket Marks, acquiring, distributing, selling or

dealing in any way with goods manufactured by Safety Socket that have not been

properly, genuinely and lawfully certified by all necessary persons or entities,

including but not limited to, Safety Socket, as meeting all specifications and

criteria of any kind required under all applicable federal, state, agency, industry

or departmental laws, regulations, codes or guidelines, governing, relating or

referring to such goods and the implementation thereof; (f) doing any act or thing

calculated or likely to cause confusion or mistake in the minds of members of

the public, or current or prospective, direct or indirect, customers of Plaintiff’s

products, with respect to the source of any products offered for sale, sold or


                                        28 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 29 of 31 PageID #:29



distributed   by   Defendant,    or   with     respect   to   Plaintiff’s   certification,

authorization, sponsorship or approval of products offered for sale, sold or

distributed by Defendant; or (g) engaging in any acts constituting trademark

infringement, unfair competition or false designation of origin under federal or

state law, or constituting a deceptive trade practice under Illinois law;

      2.      Entry of an order and judgment requiring Defendant, pursuant to

15 U.S.C. §1118, to deliver to Plaintiff at Defendant’s expense, (a) all infringing

goods, including, without limitation, the altered SSLLC 3/8 Commercial

Fasteners, the altered SSLLC 5/8 Commercial Fasteners, as well as any

certifications or copies thereof, relating or purportedly relating to the

aforementioned fasteners, (b) Defendant’s entire inventory of fasteners with

Safety Socket’s Banded Knurl Mark, (c) all purchase orders, bills of sale, invoices,

packing slips or other documents reflecting the purchase, sale, plating or other

processing, or orders for the fasteners described in (a) and (b), above, (d) a list of

all sales made by Defendant of the altered SSLLC 3/8 Commercial Fasteners,

the altered SSLLC 5/8 Commercial Fasteners and any other Safety Socket

commercial fasteners sold to fulfill orders for military or aerospace compliant

parts, including the quantity, part number, date of sale and name of purchaser

and (e) all promotional or sales materials, invoices, certifications, bills of lading

or other documents bearing the Safety Socket Marks, used by Defendant in

connection with the unlawful conduct described in this Complaint;

      3.      Entry of an order and judgment requiring Defendant, pursuant to

15 U.S.C. § 1116(a), to file with this Court and serve upon Plaintiff within thirty


                                         29 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 30 of 31 PageID #:30



(30) days after entry of the injunction, a report in writing under oath setting forth

in detail the manner and form in which Defendants have complied with the

injunction and implemented adequate and effective means to discontinue the

practices enjoined pursuant to Paragraph 1, hereinabove;

      4.     Entry of an order and judgment requiring Defendant, pursuant to

15 U.S.C. §1117, to account for and pay to Plaintiff damages arising from

Defendant’s violation of the Lanham Act;

      5.     Entry of an order and judgment requiring Defendant, pursuant to

15 U.S.C. §1117, to account for and disgorge to Plaintiff all of the profits realized

by Defendant or others in active concert or participation with Defendant, relating

to the use of the Safety Socket Marks;

      6.     Entry of an order and judgment requiring Defendant, pursuant to

15 U.S.C. §1117, to pay to Plaintiff all further damages as deemed appropriate,

under the circumstances, including, but not limited to, Plaintiff’s costs and

reasonable attorneys’ fees in connection with this action;

      7.     Entry of an order and judgment requiring Defendant, pursuant to

815 ILCS §510/3, granting Plaintiff injunctive relief as requested herein and as

the Court may otherwise deem appropriate, and allowing Plaintiff to recover its

costs and attorneys’ fees incurred in connection with this action;

      8.     Entry of an order and judgment requiring Defendant, pursuant to

815 ILCS §510/3 and as otherwise allowed under law, to pay punitive damages

to Plaintiff in an amount to be determined;

      9.     Entry of an order and judgment requiring Defendant to pay


                                         30 
 
    Case: 1:18-cv-06670 Document #: 1 Filed: 10/02/18 Page 31 of 31 PageID #:31



prejudgment interest; and

      10.   Entry of an order and judgment granting Plaintiff such other and

further relief as the Court deems just and proper.

Dated:      October 1, 2018           SAFETY SOCKET LLC,
                                      by its attorney:

                                      /s/ Steven M. Shebar


Steven M. Shebar
N.D. Ill. Bar No. 6297608
SHEBAR LAW FIRM
0N370 Fanchon Street
Wheaton, Illinois 60187
(630) 877-6833
steveshebar@shebarlaw.com

Attorneys for Plaintiff Safety Socket LLC




                                        31 
 
